Dismissed and Memorandum Opinion filed August 18, 2005








Dismissed and Memorandum Opinion filed August 18,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00400-CV
____________
 
BRIAN ZORNES and WILLIAM PIZZANO,
Appellants
 
V.
 
JAMES R. SUMNERS, Appellee
 

 
On
Appeal from the 55th District Court
Harris
County, Texas
Trial
Court Cause No. 04-03301
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed January 18,
2005.  On June 9, 2005, this court
ordered the parties to mediation.  Our
order required the parties to advise the court of their selection of mediator
within ten days.  No response was
filed.  Therefore, on July 14, 2005, the
court ordered the parties to comply with our June 9, 2005 order on or before
July 25, 2005.  In our order, the court
notified the parties that failure to comply with the court=s order would result in dismissal of
the appeal.  No response was filed. 




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 18, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.